CV0-157                                                             



IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-90-157-CV



ROBERT MURR, ET. AL.,

	APPELLANTS

vs.



CEDAR FIBER COMPANY, INC.,

	APPELLEE

 


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT
NO. 450, 059, HONORABLE JAMES MEYERS, JUDGE

 



PER CURIAM

	Robert Murr, Clayton Murr, and Andrew McMahan, Jr. brought a limited appeal
from an adverse summary judgment on their counterclaim in trial court cause number 450,059. 
For the reasons stated in our opinion and judgment of November 20, 1991, in cause no. 3-90-107-CV, we deny sanctions against Cedar Fiber for a frivolous appeal, reverse the summary judgment
on the counterclaim, and remand that portion of the cause for further proceedings.

[Before Chief Justice Carroll, Justices Aboussie and Kidd; Justice Kidd Not Participating]
Reversed and Remanded
Filed:  November 20, 1991
[Do Not Publish]